Citation Nr: 0124495	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral lung 
disorder, including a spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse and his father


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant served on active duty from June 15, 1966 
through June 24, 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of December 3, 1998, from 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  In that decision, the RO 
denied service connection for a bilateral lung condition.  
Subsequent decisions of the RO, including a January 2000 
Statement of the Case and an April 2000 Supplemental 
Statement of the Case, have listed the issue on appeal as 
whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement service 
connection for a bilateral lung condition, including a 
spontaneous pneumothorax.  For reasons described further 
below, the Board finds that this latter characterization of 
the issue on appeal is most appropriate.


FINDINGS OF FACT

1.  In a rating decision issued on June 12, 1970, the RO 
denied service connection for weakness in the lungs, 
specifically to include a pneumothorax.  The RO notified the 
appellant of this unfavorable determination by a letter 
issued on June 18, 1970.  He did not appeal that 
determination.

2.  Additional evidence submitted subsequent to the June 12, 
1970 rating decision includes no evidence which bears 
directly and substantially upon the issue under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The June 12, 1970 RO rating decision denying the 
appellant's claim of entitlement to service connection for 
weakness of the lungs, specifically to include a 
pneumothorax, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the RO's final rating decision 
of June 12, 1970 is not new and material; the claim of 
entitlement to service connection for a bilateral lung 
disorder, including a spontaneous pneumothorax, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for a 
bilateral lung disorder, including a spontaneous 
pneumothorax.  His claim was previously finally denied in 
June 1970.  As will be discussed in detail below, the Board's 
initial task is therefore to determine whether the appellant 
has submitted new and material evidence to reopen his claim.  

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background of this issue.  Finally, the 
Board will analyze the issue on appeal and render a decision. 

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 
3.303(a) (2001).  

Notwithstanding the lack of a diagnosis during service, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection 
without their aid.  38 U.S.C.A. § 1113(b) (West 1991);  38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Finality/new and material evidence

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the appellant's claim by VA and the Board.  
When such evidence has been submitted, the Board is obligated 
by law to conduct a de novo review of this issue.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996);  38 U.S.C.A. §§ 5108, 7104(b).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. 20.200 (2001).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim is 
reopened when new and material evidence is presented or 
secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Hodge, the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  Since the RO's June 
1970 decision denying entitlement to service connection for 
weakness of the lungs was final, the case will not be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Finally, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett, supra;  see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

The Veterans Claims Assistance Act of 2000 

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, 114 Stat. 2096 (2000) [to 
be codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)] redefines the obligations 
of VA with respect to its statutory duty to assist veterans 
in the development of their claims.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A). 

This notwithstanding, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f). 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

The Board observes that, like most legislation, the VCAA may 
be subject to interpretation and challenge.  The Board is 
aware that subsequent litigation may shed new light on the 
VCAA, including with respect to its application in claims 
such as this one involving the matter of submission of new 
and material evidence.  The Board believes, in any event, 
that the notice provisions found in the VCAA may still be 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

In this regard, the Board notes that, in its January 2000 
Statement of the Case, the RO informed the appellant of the 
provisions of 38 C.F.R. § 3.156 (2001).  Additionally, the RO 
further informed the appellant that his prior claim for 
service connection was denied in a June 12, 1970 rating 
decision; that he did not appeal that decision, with the 
decision becoming final as a result; and that new and 
material evidence was needed to reopen his claim.  He was 
informed that the evidence of record, including medical 
records from February 1967 and subsequent VA treatment 
records, did not constitute new and material evidence 
because, although these records were new, they were not 
directly relevant to the issue considered because they did 
not show findings and a diagnosis of a chronic lung condition 
either during service or shortly following discharge from 
active military service.  Finally, the RO informed the 
appellant that he could have his claim for service connection 
reconsidered at any time by submitting medical evidence 
showing findings and a diagnosis of a chronic lung disability 
during active military service.  

Similarly, in its April 2000 Supplemental Statement of the 
Case, the RO notified the appellant, in pertinent part, that 
two newly submitted lay statements did not establish the 
existence of any chronic lung disorder that was either 
incurred or aggravated during service and that there was no 
evidence of record, more generally, of the appellant 
complaining of, being treated for, or having a diagnosis of 
any lung disorder during service.  The appellant was again 
informed that, in order to reopen a claim, new and material 
evidence must be presented; that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; and that the evidence 
submitted in connection with the current claim did not 
constitute new and material evidence because, although new, 
it was not directly relevant to the issue considered.  

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this claim, 
have been fulfilled.  As discussed in detail above, the 
appellant has been accorded ample notice in the January 2000 
Statement of the Case and the April 2000 Supplemental 
Statement of the Case.  While it does not appear from the 
record that the appellant was informed of the specific 
provisions of the recently-enacted VCAA, the actions by the 
RO reflect fundamental compliance with the newly enacted 
version of 38 U.S.C.A. § 5103.  As such, the Board finds that 
the appellant's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided].

Additionally, the Board is aware of no specific evidence 
pertaining to this claim which exists and which has not been 
obtained, and the appellant and his representative have 
pointed to none.  At his August 9, 2001 VA Travel Board 
hearing, the appellant informed the undersigned Board member 
that he had obtained all existing medical records on 
microfilm from 1967 and that any further commentary from his 
doctors as to the history of his disorder from that time was 
of a verbal nature and "was all gone."   See generally Counts 
v. Brown, 6 Vet. App. 473, 477 (1994) [there is no duty to 
assist when the appellant acknowledges the unavailability of 
records], quoting Porter v. Brown, 5 Vet. App. 233, 237 
(1993) [VA has no duty to seek to obtain that which does not 
exist].  Finally, the Board observes that the appellant and 
his representative have been accorded full opportunity to 
present evidence and argument in support of his claim, 
including presenting personal testimony at a travel Board 
hearing chaired by the undersigned Board Member in August 
2001.  

Factual Background

Evidence of record in June 1970

Evidence considered at the time of the RO's June 1970 rating 
decision denying the appellant's original claim of 
entitlement to service connection for a lung disability 
follows.

As noted in the Introduction, the appellant's active service 
comprises a sum total of nine days, from June 15, 1966 to 
June 24, 1966.  The appellant's service medical records 
consist of a dental examination report, an audiological 
evaluation, two entries pertaining to psychiatric treatment 
from June 1966, and a June 1966 mental hygiene division 
evaluation report.  

In essence, the service medical records indicate that on June 
16, 1966, the day after he entered military service, the 
appellant went to the Emergency Room, asking to speak to a 
psychologist.  The psychiatric reports of record confirm the 
appellant's treatment for extreme anxiety to a degree "that 
will no doubt preclude his ever effecting a satisfactory 
adjustment to the basic training environment."  
Administrative separation was recommended and soon followed.

The service medical records contain no reference to pulmonary 
problems.

A November 1968 report from St. John's Lutheran Hospital in 
Libby, Montana reflects that the appellant was admitted to 
the emergency room for right chest pain, and an x-ray 
revealed a right pneumothorax with 60 to 70 percent of the 
lung collapsed.  An intercostal chest tube was inserted, put 
to water seal drainage, and was removed 36 hours later.  A 
subsequent chest x-ray revealed the lung to be expanded.  
Against his doctor's recommendation, the appellant was 
discharged; he was instructed not to smoke, to blow any wind 
instruments, or to engage in any strenuous activity.  It was 
further noted in the treatment record that the appellant was 
treated for a pneumothorax (spontaneous) one year earlier 
(i.e. 1967).  An attached x-ray report from the same month 
contains an impression of a right pneumothorax, with almost a 
50 percent collapse of the right lung.  A final study 
reportedly showed the right lung to be completely reexpanded, 
with correction of the pneumothorax and possible small 
emphysematous blobs in the right apex. 

In a VA Form 21-526, Appellant's Application for Compensation 
and Pension, received by the RO in May 1970, the appellant 
claimed service connection for weakness in the lungs, causing 
collapse, due to "undue exertion in training" during service.  

The June 1970 rating decision

In a VA rating decision issued on June 12, 1970, the RO 
denied the appellant's claim of entitlement to service 
connection for weakness in the lungs (specifically including 
a pneumothorax) on the grounds that there was no record of 
any lung problems in service.  The appellant was informed of 
that action by an RO letter of June 18, 1970.  Enclosed with 
this letter was a VA Form 21-4107, which informed the 
appellant of his appellate rights and responsibilities. The 
appellant did not appeal that determination. 

The "new" evidence

The additional evidence submitted since the last final 
disallowance of the appellant's claim in June 1970 includes 
the application leading to the present appeal, received on 
July 16, 1998.  In this application, the appellant reported a 
hospitalization for his spontaneous pneumothorax in February 
1967, with subsequent VA treatment.  Also submitted on that 
date was a hospital report, dated in February 1967, 
containing diagnoses of an acute onset of right chest 
weakness; right arm weakness and right chest pain after 
lifting an amplifier, with progressive dyspnea since; and a 
spontaneous pneumothorax.  X-ray results included with this 
report confirm the presence of a large pneumothorax.  

Subsequently, in August 1998, the RO received VA treatment 
records of the appellant dated from January to August of 
1998. An April 20, 1998 treatment record contains an 
impression of a history of multiple pneumothoraxes, while a 
record from April 27, 1998 reflects a history of multiple 
pneumothoraxes secondary to a rupture following surgery in 
1974.  Lung x-rays conducted on April 30, 1998 revealed the 
lung fields to be free of acute infiltrates or pleural 
infusions, with the bony thorax unremarkable.  The impression 
was no acute cardiopulmonary disease.  Pulmonary function 
testing conducted on May 4, 1998 revealed forced vital 
capacity (FVC) of 90 percent of predicted value, forced 
expiratory volume in one second (FEV-1) of 77 percent of 
predicted value, and diffusion capacity of carbon monoxide by 
the single breath method (DLCO) of 74 percent of predicted 
value.  

The remaining evidence subsequently received into the claims 
file consists of lay statements and testimony.  The appellant 
reiterated his belief that a pneumothorax was incurred as a 
result of service in his July 1999 Notice of Disagreement and 
his March 2000 Appeal to the Board [VA Form 9].  The latter 
submission was accompanied by lay statements from the 
appellant's father and another acquaintance in support of his 
claim.  In a lay statement dated in August 2001, a member of 
the appellant's church endorsed his truthfulness and 
integrity.  In a lay statement received by the undersigned 
Board member in August 2001 in connection with his personal 
hearing, and which was accompanied by a waiver of RO 
consideration, see 38 C.F.R. § 20.1304, the appellant 
described the details of the onset of his lung disability in 
further detail.  During his August 2001 hearing, the 
appellant reported chest pressure during service and stated 
that his post-service doctors had told him that his lung 
problems should have been "corrected" in the military.  As 
noted above, however, the appellant also stated that this 
commentary was only verbal and not contained in any existing 
records.  The Board further notes that two of the appellant's 
relatives also presented testimony in support of his claim 
during this hearing.

Analysis

In June 1970, the RO denied the appellant's claim of 
entitlement to service connection for lung weakness on the 
basis that no lung symptomatology was shown in service.  The 
appellant was informed of that action by an RO letter of June 
18, 1970, but no Notice of Disagreement or other 
correspondence was received from the appellant within the 
statutory one year period following this decision.  Thus, the 
June 1970 rating decision became final.  See38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302, 20.1103 
(2001).  

As discussed in detail above, in order for the appellant's 
claims to be reopened, new and material evidence must be 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  See 
Hodge, 155 F.3d at 1363. 

The final June 1970 rating decision in essence reflects that, 
while there was evidence of record of a lung disability, 
there was no evidence relating this disability to service.  
The critical inquiry, therefore, is whether any of the newly 
submitted evidence establishes that the appellant currently 
has a lung disorder which was sustained in service.  

The newly received medical records noted above are relevant 
only to the appellant's current symptomatology and contain no 
information which would serve as a medical nexus between the 
appellant's pulmonary and his brief military service.  
Indeed, the February 1967 medical report contains a notation 
of an "acute" onset of right chest fullness, with no mention 
being made of service during the previous year, runs counter 
to the appellant's contention that chronic lung disability 
began during service.

The appellant's contentions as to the date of onset of his 
current lung disability 
(i.e. allegedly during service) are essentially duplicative 
of the contentions made in his May 1970 application.  The 
probative value of the appellant's statements had been 
previously assessed and rejected by the RO in its prior final 
denial of his claim in June 1970, in light of the pertinently 
negative service medical records.  The appellant's recent 
statements are therefore redundant of prior contentions and 
do not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

In addition, while the appellant and the other individuals 
presenting lay testimony in this case are attempting to 
establish through their own statements that he currently has 
a disability which is related to service, it is well 
established that lay persons without medical training are not 
competent to expound on medical matters such as  diagnosis 
and etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Further, unenhanced history supplied by a layperson 
does not constitute competent medical evidence as to the date 
of onset of a disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Moreover, specific to cases such as this in which there has 
been an attempt to proffer lay statements as new and material 
evidence, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically noted that lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."
 
Although the appellant has alluded to statements made by 
physicians to the effect that these physicians believed that 
lung problems existed in service, it is also well established 
that "The connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the additional evidence submitted by the 
appellant in order to reopen his claim of entitlement to 
service connection for a bilateral lung disorder, including a 
spontaneous pneumothorax, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The Board finds 
that new and material evidence has not been submitted, and 
the appellant's claim of entitlement to service connection 
for a bilateral lung disorder, including a spontaneous 
pneumothorax, is not reopened.  The benefit sought on appeal 
remains denied.

Additional comment

As discussed in detail by the Board above, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the VA has a statutory duly to assist the veteran in 
the development of his claim.  See 38 U.S.C. § 5103A(f).  The 
Board has determined that new and material evidence has not 
been submitted to reopen the appellant's claims for service 
connection for a bilateral lung disorder, including a 
spontaneous pneumothorax.  Accordingly, the Board does not 
believe that the provisions of the VCAA pertaining to VA's 
duty to assist attach to this case.  However, for reasons 
expressed by the Board above, the Board has determined that 
the RO has complied with the VCAA to the extent required.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
lung disorder, including a spontaneous pneumothorax, the 
benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

